DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 8/9/2022.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 6-9 and 12-16, in the reply filed on 4/7/2022 is acknowledged.
Response to Arguments
All of Applicant’s arguments filed 8/9/2022 have been fully considered.  
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  The arguments in the response filed 8/9/2022 will be addressed below to the extent they apply to the current rejections.
Applicant argues that that one of skill in the art would understand that the uses of improving anti-oxidation, anti- inflammation and atopic skin as taught in the prior art are different from those used to care for skin cell damage caused by fine dust.  
This is not persuasive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is unclear to the examiner why different uses is relevant?  Is applicant trying to say the prior art is non-analogous.  It is noted that the prior art need not resolve the problem desired by Applicant so long as the prior art is in the same field of endeavor as Applicant’s invention.  In the instant case, both the prior art and instant invention are directed to using fermented tea to treat skin conditions.
Applicant argues that prior art’s tea is different than the claimed extract and the fermented leaves claimed are different from the enzyme deactivation of JP’892.
This is not persuasive as the prior art makes obvious the use of a fermented tea extract wherein the tea leaves were subjected to an enzyme deactivation treatment prior to fermentation, therefore, the claimed composition and the composition made obvious by the prior art are considered to be substantially the same absent evidence to the contrary.
Applicant argues that the effects of the fermented tea extract is confirmed in the specification and the prior art does not teach any inhibition of the claimed expressions.
This is not persuasive.  As discussed in the rejection “In reference to the effects the application of the fermented tea extract would have on expression of particular genes, such effect are a consequence of the single positively recited step of the claimed method. That is—application of extract of fermented tea leaves obtained by naturally fermenting tea leaves having deactivated enzymes. Such an intended result of a process step does not effectively limit the claimed method (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (“clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). This is supported by the figures presented in the instantly filed specification that show the expression of genes, such as IL-1B or PTGS2 to be decreased when treated with the fermented tea.”  Furthermore, the instant the specification teaches that IL-1B is involved in skin inflammation and its expression levels increase by inflammation, therefore a decrease in skin inflammation would be expected to decrease (i.e. inhibit) said expression levels.
Applicant argues that Magnani does not teach the tea extract as claimed.
This is not persuasive as the instant claims are based on obviousness and not anticipation.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20080069816) and Magnani et al. (2016), cited on the 3/27/2020 IDS.
The instant claims are directed to a method of treating skin cell damage caused by fine dust to a person in need by administering fermented tea extract.
Hyun discloses a cosmetic composition being effective to improve skin wrinkles and elasticity using an extract of peurh tea.  The composition is also effect against skin inflammation and has no side effects (Pg. 1-2).
Regarding claim 7: The extract is present in the composition in amounts ranging from 0.01-30% (Abs).
Regarding claim 8: Hyun teaches the tea to be extracted using one extraction solvent selected from water, ethyl acetate, acetone, etc. (Abs).
Hyun teaches the preparation of black tea by a conventional black tea manufacturing method, preferably by heating the tea leaves of tea tree to deactivate the enzyme in the tea leaves, drying the leaces and the dried tea can be subjected to fermentation.  Hyun teaches the fermentation to occur while maintaining a constant temperature and constant humidity suitable for microbial fermentations (reading on naturally fermenting tea leaving having deactivated enzymes).  The tea leaves can be obtained from the Camellia sinesis variety (Pg. 3).
However, Hyun does not teach administration of the composition to a person in need of treating cell damage caused by fine dust.
Magnani beneficially disclose the ability of particulate matter (PM) promoting skin tissue damage. The study analyzed the effect of concentrated ambient particles (CAPs) in a reconstructed human epidermis (RHE) model. RHE tissues were exposed to 25 or 100 mg/ml CAPs for 24 or 48 h. Data showed that RHE seems to be more susceptible to CAPs-induced toxicity after 48 h exposure than after 24 h. We found a local reactive O2 species (ROS) production increase generated from metals present on the particle, which contributes to lipids oxidation. Furthermore, as a consequence of altered redox status, NFκB nucleus translocation was increased upon CAPs exposure, as well as cyclooxygenase 2 and cytochrome P450 levels, which may be involved in the inflammatory response initiated by PM. CAPs also triggered an apoptotic process in skin. These findings contribute to the understanding of the cutaneous pathophysiological mechanisms initiated by CAPs exposure, where oxidative stress and inflammation may play predominant roles (Abs). Magnani teaches that CAPs represent the fraction of atmospheric pollutants with a size range between 0.1-2.5µm (reading on instant claim 13) (pg. 227).
Magnani teaches that in vitro and in vivo studies have shown a variety of biological effects after CAPs exposures not only in chronic but also after acute exposures. The mechanisms by which the PM exerts its detrimental effects are believed to involve oxidative stress and inflammation, both important contributors to extrinsic skin aging (pg. 228, col. 1).  Exposure to air pollution PM triggers an inflammatory response, endothelial activation and oxidative stress (pg. 231, col. 2).
Magnani teaches that PM develop cutaneous damage not only directly , but also indirectly triggering a signaling pathway.  Oxidative stress and an inflammatory response seem to be important steps in the CAPs-toxic mechanisms (pg. 234, col. 2)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hyun with those of Magnani, with a reasonable expectation of success, and use an effective amount of the composition of Hyun to treat skin, which has been damage due to exposure of atmospheric pollutants, such as the CAPs taught by Magnani, as Magnani that exposure to these type pollutants triggers an inflammatory response, endothelial activation and oxidative stress and Hyun teaches the composition to be effective at providing an anti-oxidant (Pg. 3) and an anti-inflammatory effect.
Regarding claim 12: Hyun teaches the composition to be an external preparation which includes a base necessary to penetrate or transfer the drug or active into the skin tissue (Pg. 4), therefore a skilled artisan would have been motivated to apply the composition directly to the skin (which comprises keratinocytes) with a reasonable expectation of success as Hyun teaches treating skin.
Regarding claim 1: In reference to the effects the application of the fermented tea extract would have on expression of particular genes, such effect are a consequence of the single positively recited step of the claimed method. That is— application of extract of fermented tea leaves obtained by naturally fermenting tea leaves having deactivated enzymes. Such an intended result of a process step does not effectively limit the claimed method (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (“clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). This is supported by the figures presented in the instantly filed specification that show the expression of genes, such as IL-1B or PTGS2 to be decreased when treated with the fermented tea and the specification teaches that IL-1B is involved in skin inflammation and its expression levels increase by inflammation, therefore a decrease in skin inflammation would be expected to decrease (i.e. inhibit) said expression levels.

Claims 1, 7-8, 12-13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20080069816) and Magnani et al. (2016), as applied to claims 1, 7-8, 12-13 and 15, and further in view of Hsu (US 2001/0031787).
As discussed above, the prior art makes obvious the limitations of claims 1, 7-8, 12-13 and 15, however, they do not teach the dosages as recited by instant claim 14.
Hsu discloses methods of treatments and teaches that daily dosages administered will vary from subject to subject and depend on the particular disorder or condition, the severity of the symptoms, the subject’s age, weight and general condition [0088]. 
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof is thus deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill before the effective filing date having the above cited references before him/her.  

Claims 1, 7-8, 12-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 20080069816) and Magnani et al. (2016), as applied to claims 1, 7-8, 12-13 and 15, and further in view of JP2008/212136, cited on the 3/27/2020 IDS.
As discussed above, the prior art makes obvious the limitations of claims 1, 7-8, 12-13 and 15, however, they do not teach the composition to be a food composition.
JP’136 discloses the use of post-fermented tea extract having an antioxidant effect and these can be prepared as skin external preparations or food compositions [0001]. 
In view of the teaching of JP’136, a skilled artisan before the effective filing date of the claimed invention would have recognized that compositions comprising fermented tea extracts could be effectively formulated as skin external preparations or food compositions, the selection of either being simply a design choice with a reasonable expectation of success, therefore, a skilled artisan would have been motivated to formulate the composition of Hyun to be a food composition as its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to formulate a food composition comprising fermented tea extract.
Maintained Rejection
Claim Rejections - 35 USC § 103
Claims 1, 7-8, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2016/070202), Magnani et al. (2016) and JP2014/187982.
The instant claims are directed to a method of treating skin cell damage caused by fine dust to a person in need by administering fermented tea extract.
Kim discloses a cosmetic composition (reading on instant claim 15) for improving anti-oxidation, anti-inflammation and atopic skin by using fermented liquid of black tea as an effective ingredient (Abs).  The composition is a natural safe medicine having excellent effect without any side effects, such as skin stimulation and the preparation cost is inexpensive (pg. 13, lines 15-25).
Regarding claim 7: The extract is present in the composition in amounts ranging from 0.01-20% (pg. 15, lines 20-25).
Regarding claim 8: Kim teaches the black tea to be extracted using one extraction solvent selected from water, ethyl acetate, acetone, etc. (pg. 8, lines 1-5) and can be prepared according to a conventional scheme well known in the art (pg. 11-12). 
Kim teaches the black tea (camellia sinensis) to be more fermented than white,  green and ooling teas (pg. 10-11). 
However, Kim does do not teach the fermented tea to be obtained from tea leaves having deactivated enzymes and does not teach administration of the composition to a person in need of treating cell damage caused by fine dust.
	 JP’982 discloses a method of producing fermented tea which comprises subjecting enzyme active residual tea leaves and water to an enzyme deactivation treatment after holding and fermenting it [0010]. It is noted that the step of subjecting the tea leave and water to an enzyme deactivation treatment is expected to result in the tea leaves having deactivated enzymes.
Magnani beneficially disclose the ability of particulate matter (PM) promoting skin tissue damage. The study analyzed the effect of concentrated ambient particles (CAPs) in a reconstructed human epidermis (RHE) model. RHE tissues were exposed to 25 or 100 mg/ml CAPs for 24 or 48 h. Data showed that RHE seems to be more susceptible to CAPs-induced toxicity after 48 h exposure than after 24 h. We found a local reactive O2 species (ROS) production increase generated from metals present on the particle, which contributes to lipids oxidation. Furthermore, as a consequence of altered redox status, NFκB nucleus translocation was increased upon CAPs exposure, as well as cyclooxygenase 2 and cytochrome P450 levels, which may be involved in the inflammatory response initiated by PM. CAPs also triggered an apoptotic process in skin. These findings contribute to the understanding of the cutaneous pathophysiological mechanisms initiated by CAPs exposure, where oxidative stress and inflammation may play predominant roles (Abs). Magnani teaches that CAPs represent the fraction of atmospheric pollutants with a size range between 0.1-2.5µm (reading on instant claim 13) (pg. 227).
Magnani teaches that in vitro and in vivo studies have shown a variety of biological effects after CAPs exposures not only in chronic but also after acute exposures. The mechanisms by which the PM exerts its detrimental effects are believed to involve oxidative stress and inflammation, both important contributors to extrinsic skin aging (pg. 228, col. 1).  Exposure to air pollution PM triggers an inflammatory response, endothelial activation and oxidative stress (pg. 231, col. 2).
Magnani teaches that PM develop cutaneous damage not only directly , but also indirectly triggering a signaling pathway.  Oxidative stress and an inflammatory response seem to be important steps in the CAPs-toxic mechanisms (pg. 234, col. 2)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with those of Magnani, with a reasonable expectation of success, and use an effective amount of the composition of Kim to treat skin, which has been damage due to exposure of atmospheric pollutants, such as the CAPs taught by Magnani, as Magnani that exposure to these type pollutants triggers an inflammatory response, endothelial activation and oxidative stress and Kim teaches the composition to be effective at providing an anti-oxidant and an anti-inflammatory effect.
In view of the teaching of JP’982, a skilled artisan before the effective filing date of the claimed invention would have recognized that the fermented tea of Kim could be effectively obtained in the manner taught by JP’982, as its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to achieve the predictable result of formulating a fermented tea extract and Kim teaches that any conventional methods of obtaining fermented tea extracts can be used.  
Regarding claim 12: Kim teaches the composition can be formulated as a skin cosmetic water, eye cream, massage cream, etc., therefore a skilled artisan would have been motivated to apply the composition directly to the skin (which comprises keratinocytes) with a reasonable expectation of success as Kim teaches treating skin.
Regarding claim 9: In reference to the effects the application of the fermented tea extract would have on expression of particular genes, such effect are a consequence of the single positively recited step of the claimed method. That is—application of fermented tea extract. Such an intended result of a process step does not effectively limit the claimed method (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (“clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). This is supported by the figures presented in the instantly filed specification that show the expression of genes, such as IL-1B or PTGS2 to be decreased when treated with the fermented tea.
Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613